Placement Agency Agreement This Placement Agency Agreement (the "Agreement"), dated as of January 29, 2010, is by and between The Salient Absolute Return Master Fund, a Delaware statutory trust (the "Fund"), and Salient Capital, L.P. (the "Agent"). WHEREAS, the Fund have requested the Agent to act as a non-exclusive placement agent of the Fund for the placement of Shares in the Fund (the "Shares"); WHEREAS, the Agent has indicated its willingness to act as a non-exclusive placement agent of the Fund for the placement of the Shares; NOW, THEREFORE, in consideration of the mutual promises contained herein, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follows: 1.Appointment as Placement Agent. (a)The Fund hereby appoints the Agent to act as a non-exclusive placement agent for the placement of Shares, as provided in Section 3, during the term of this Agreement. (b)In soliciting the purchase of the Shares in accordance with clause (a) of this Section 1, the Agent shall act as agent for the Fund.The Agent shall make reasonable efforts to assist the Fund in attracting investments by prospective holders of Shares ("Clients"). The Agent shall have no liability to the Fund in the event any purchase of Shares is not consummated for any reason. (c)The Fund and the Agent agree that any Shares the placement of which the Agent arranges shall be placed by the Agent in reliance on the representations, warranties, covenants and agreements of the Fund contained herein and on the terms and conditions and in the manner provided herein. 2.Compensation of the Agent; Expenses. (a)The Agent shall not receive any fees, sales commissions or charges, or other compensation from the Fund or a holder of Shares ("Partner") for the services that the Agent provides under this Agreement. (b)The Fund shall bear all costs of qualifying the Shares for offer and sale with state and other regulatory bodies, and shall assume expenses related to communications with Partners, including (i) fees and disbursements of its counsel and independent public accountant; (ii) the preparation, filing and printing of the Fund's offering memorandum, and any supplements or amendments thereto, for use in connection with the offering of Shares (the "Fund Prospectus"); and (iii) the preparation and mailing of annual and interim reports, the Fund’s Prospectus and proxy materials to Partners. (c)The Agent shall bear all costs and expenses that it incurs in connection with the offer and sale of Shares, including the costs and expenses of (i) preparing, printing and distributing any materials not prepared by the Fund and other materials used by the Agent in 1 connection with the offer and sale of Shares, including the additional cost of printing copies of the Fund’s Prospectus other than copies thereof required for distribution to existing Partners or for filing with any federal or state securities authorities; (ii) any expenses of advertising incurred by the Agent in connection with such offering; and (iii) all compensation paid to the Agent's employees representatives and others for selling Shares, and (iv) all expenses of the Agent, its employees, representatives and others who engage in or support the sale of Shares as may be incurred in connection with their sales efforts. 3.Offer and Sale of Shares. The offer and sale of Shares is to be effected pursuant to the exemption from the registration requirements of the Securities Act of 1933, as amended (the "1933 Act"), provided by Section 4(2) thereof and the regulations thereunder. Offers and sales of the Shares by the Fund will be made in accordance with the general provisions of Regulation D under the 1933 Act ("Regulation D"). As used in this Agreement, the terms "offer" and "sale" have the meanings specified in Section 2(3) of the 1933 Act. The Agent shall not have any rights or obligations in connection with the offer and sale of Shares contemplated by this Agreement, except as expressly provided in this Agreement. In no event shall the Agent be obligated to purchase Shares for its own account or for the accounts of its customers. 4.Representations of the Agent. The Agent agrees with the Fund that from and after the date hereof and until the termination of this Agreement: (a)The Agent shall offer Shares only in accordance with the terms and conditions set forth in this Agreement, the Fund’s Prospectus and the First Amended and Restated Agreement and Declaration of Trust of the Fund (the " Declaration of Trust"). (b)The Agent shall offer the Shares only to a person that it reasonably believes to be an "accredited investor" as defined in Regulation D within the meaning of Rule 205-3 under the Investment Advisers Act of 1940, as amended. (c)The Agent shall comply with all laws and regulations, including all applicable federal and state laws and regulations relating to broker-dealer registration and/or licensure, applicable to its respective activities and investments, including those activities undertaken in connection with its performance under this Agreement. (d)The Agent may provide copies of the Fund’s Prospectus and unexecuted copies of the Declaration of Trust and the investor certification form employed by the Fund ("Investor Certification") to any prospective Client.The Agent agrees not to provide any other written communications regarding the Fund to any party, except as previously approved in writing by the Fund. If at any time the Fund determines to issue a supplement to the Fund’s Prospectus, the Agent shall distribute that supplement to each person who has previously received a copy of the Fund’s Prospectus from the Agent, and the Agent farther agrees to include the supplement in all future deliveries of the Fund’s Prospectus. 2 (e)After identifying any prospective Client, the Agent shall provide written notice, via electronic mail or otherwise, of that fact to the Fund or its delegate, before making a presentation to the prospective Client. Within 5 business days after receiving such notice, the Fund, or its delegate, will respond to the Agent in writing either authorizing the Agent to or prohibiting the Agent from making a presentation to the prospective Client. In the event that the Fund or its delegate does not respond to the Agent within 5 business days, the Agent may presume that it is authorized to make a presentation to the prospective Client.
